DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Election/Restrictions
Claims 6 and 8 – 20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on March 4, 2022.
Status of Claims
Claims 1 – 5 and 7 are pending. Claims 6 and 8 – 20 have been withdrawn from consideration.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on August 30, 2019 was filed before the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1 – 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Toge (JP 2003 305645 A) as cited by Applicant.
Regarding Independent Claim 1, Toge teaches a dresser (dresser, 10) comprising: a main body (base metal main body, 11) having a stepped surface (risen part, 12 forming stepped risen parts 12a-12d; Fig. 2) comprising a plurality of steps (12a-12d; Fig. 2), wherein a thickness of the main body (11) at a first step (12c) of the plurality of steps (12a-12d; Fig. 2) is a largest thickness of the main body (11; Fig. 2), and a thickness of the main body (11) at a last step (12a) of the plurality of steps (12a-12d; Fig. 2) is a smallest thickness of the main body (11; Fig. 2); and a plurality of superhard particles (17a – 17d; Fig. 3; Paragraph [0025]) disposed on each of the plurality of steps (12a-12d) of the stepped surface (12), and particle diameters of the superhard particles increase stepwise from the first step of the plurality of steps to the last step of the plurality of steps (Fig. 3; Paragraph [0025]).  

    PNG
    media_image1.png
    201
    334
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    204
    328
    media_image2.png
    Greyscale

Toge does not explicitly teach wherein the plurality of steps of the stepped surface are different in area, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dresser of Toge to further include the plurality of steps of the 
Regarding Claim 2, Toge, as modified, teaches the  dresser wherein the plurality of steps (12a-12d; Fig. 2) comprises the first step (12c) having a first surface (Fig. 2), a second step (12b) adjacent to the first step (12c) and having a second surface (Fig. 2), and a third step (12a) adjacent to the second step (12b) and having a third surface (Fig. 2), the third step (12a) is the last step (Fig. 2).  Toge further teaches superhard particles (Paragraph [0025]).
Toge does not explicitly teach the particle diameters increase in sequence of the superhard particles disposed on the first surface, the superhard particles disposed on the second surface, and the superhard particles disposed on the third surface, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dresser of Toge to further include  the particle diameters increase in sequence of the superhard particles disposed on the first surface, the superhard particles disposed on the second surface, and the superhard particles disposed on the third surface since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Regarding Claim 3, Toge, as modified, teaches all of the elements of claim 2 as discussed above.
Toge does not explicitly teach the dresser wherein in plain view, the first surface is circular, and the second surface and the third surface are annular, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dresser of Toge to further include in plain view, the first surface is circular, and the second surface and the third surface are annular since such a modification would have involved a mere change in the size/area of a component. A change in size/area is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 4, Toge, as modified, teaches all of the elements of claim 2 as discussed above.

Regarding Claim 5, Toge, as modified, teaches all of the elements of claim 4 as discussed above.
Toge does not explicitly teach the dresser wherein an area of the third surface is larger than an area of the second surface, however, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify the dresser of Toge to further include an area of the third surface is larger than an area of the second surface since such a modification would have involved a mere change in the size/area of a component. A change in size/area is generally recognized as being within the level of ordinary skill in the art.
Regarding Claim 7, Toge, as modified, teaches dresser (10) wherein the superhard particles comprise diamonds (Paragraph [0025]).
Conclusion
Art made of record, however, not relied upon in the current rejection is as follows: JP 2010 221311 (A) to Matsukawa   teaches dresser comprising a main body having a stepped surface comprising a plurality of steps and a plurality of superhard particles disposed on each of the plurality of steps.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KATINA N. HENSON/Primary Examiner, Art Unit 3723